Powell, J.
1. Where one person contracts to sell to another real estate in exchange for the performance of personal or professional services, or on like consideration, and the services are performed, and the vendor, instead of making a deed to the land as promised, offers to rescind, and the vendee, accepting the proposal of rescission, sues for the recovery of the amount due him as a result of the rescission, he is entitled to re*91cover the reasonable value of the services performed, not exceeding the value, if any, placed upon them by the parties at the time of making the agreement. ”
Decided July 19, 1910.
Action for damages; from city court of Fitzgerald — Judge "Wall. March 14, 1910.
Otis II. Elkins, for plaintiff in error.
Charles B. Teal, Jesse J. Bull, contra.
2. In the present case there were some inaccuracies in the charge of the court, but as it is clear that the amount of the plaintiff’s recovery was estimated by the jury in accordance with the proposition stated in the foregoing%headnote, which was the material and controlling law point in the ease, there is no reason for reversing the judgment.

Judgment affirmed.